Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 1 of 11




                                                      F
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 2 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 3 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 4 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 5 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 6 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 7 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 8 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 9 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 10 of 11
Case 2:18-cv-02158-KHV Document 436-6 Filed 05/14/20 Page 11 of 11
